588 F.2d 169
Freddie D. SMITH, Petitioner-Appellant,v.Griffin BELL, Individually and as Attorney General of theUnited States, et al., Respondents-Appellees.
No. 78-2741

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 18, 1979.
Freddie D. Smith, pro se.
Kenneth J. Mighell, U. S. Atty., Fort Worth, Tex., Arnaldo N. Cavazos, Jr., Asst. U. S. Atty., Dallas, Tex., for respondents-appellees.
Appeal from the United States District Court for the Northern District of Texas.
Before RONEY, GEE and FAY, Circuit Judges.
PER CURIAM:


1
Appellant, Freddie D. Smith, attacks a denial of parole on a number of grounds.  Appellant alleges that the Parole Commission and its officials improperly denied his release on parole by: (1) not giving reasons for such a denial and a summary of the information relied upon; (2) failing to release him in May of 1977, his "presumptive parole date" as set by a parole panel in May, 1975; (3) failing to follow the directives of the sentencing court; and, (4) subjecting him to double jeopardy.  In addition, appellant complains of prejudice by the United States Magistrate to whom the matter was referred for recommendations.  On June 30, 1978, Judge Robert Hill adopted, modified and supplemented the recommendations of the magistrate.  In this order denying the relief sought, Judge Hill dealt with the issues presented.  For the reasons stated therein, we affirm.  See 462 F. Supp. 55 (D.C.1978).



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I